Exhibit 10.1

 

Zynerba Pharmaceuticals, Inc.

 

Shares of Common Stock

(par value $0.001 per share)

 

Controlled Equity OfferingSM

 

Sales Agreement

 

August 30, 2019

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Canaccord Genuity LLC

99 High Street, Suite 1200

Boston, Massachusetts 02110

 

H.C. Wainwright & Co., LLC

430 Park Avenue

New York, New York 10022

 

Ladenburg Thalmann & Co. Inc.

277 Park Avenue, 26th Floor

New York, New York 10172

 

Ladies and Gentlemen:

 

Zynerba Pharmaceuticals, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with Cantor Fitzgerald & Co., Canaccord Genuity
LLC, H.C. Wainwright & Co., LLC and Ladenburg Thalmann & Co. Inc. (each, an
“Agent,” and collectively, the “Agents”), as follows:

 

1.                                      Issuance and Sale of Shares.  The
Company agrees that, from time to time during the term of this Agreement, on the
terms and subject to the conditions set forth herein, it may issue and sell
through one or more of the Agents, shares of common stock (the “Placement
Shares”) of the Company, par value $0.001 per share (the “Common Stock”);
provided, however, that in no event shall the Company issue or sell through the
Agents such number or dollar amount of Placement Shares that would (a) exceed
the number or dollar amount of shares of Common Stock registered on the
effective Registration Statement (defined below) pursuant to which the offering
is being made, (b) exceed the number of authorized but unissued shares of Common
Stock (less shares of Common Stock issuable upon the exercise, conversion or
exchange of any outstanding securities of the Company or otherwise reserved from
the Company’s authorized capital stock), (c) exceed the number or dollar amount
of shares of Common Stock permitted to be sold under Form S-3 (including General
Instruction I.B.6 thereof, if applicable) or (d) exceed the number or dollar
amount of shares of Common Stock for which the Company has filed a Prospectus
Supplement (defined below) (the lesser of (a), (b), (c) and

 

--------------------------------------------------------------------------------



 

(d), the “Maximum Amount”).  Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitations set forth
in this Section 1 on the amount of Placement Shares issued and sold under this
Agreement shall be the sole responsibility of the Company and that the Agents
shall have no obligation in connection with such compliance.  The offer and sale
of Placement Shares through the Agents will be effected pursuant to the
Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”) on
August 13, 2019, although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue Common Stock.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-233038), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder.  The Company has prepared a
prospectus supplement to the base prospectus included as part of the
registration statement, which prospectus supplement relates to the Placement
Shares to be issued from time to time by the Company (the “Prospectus
Supplement”).  The Company will furnish to the Agents, for use by the Agents,
copies of the prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Placement Shares to
be issued from time to time by the Company.  The Company may file one or more
additional registration statements from time to time that will contain a base
prospectus and related prospectus or prospectus supplement, if applicable (which
shall be a Prospectus Supplement), with respect to the Placement Shares.  Except
where the context otherwise requires, such registration statement(s), including
all documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, is herein called the
“Registration Statement.”  The base prospectus or base prospectuses, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented, if necessary, by the Prospectus
Supplement, in the form in which such prospectus or prospectuses and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act Regulations,
together with the then issued Issuer Free Writing Prospectus(es) (as defined
below), is herein called the “Prospectus.”

 

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus (defined below) shall be deemed
to refer to and include the documents, if any, incorporated by reference therein
(the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. Any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any Issuer Free Writing Prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of the Prospectus Supplement,

 

2

--------------------------------------------------------------------------------



 

Prospectus or such Issuer Free Writing Prospectus, as the case may be, and
incorporated therein by reference.  For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
system, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

 

2.                                      Placements.  Each time that the Company
wishes to issue and sell Placement Shares hereunder (each, a “Placement”), it
will notify an Agent (the “Designated Agent”) by email notice (or other method
mutually agreed to by the parties) of the number of Placement Shares to be
issued, the time period during which sales are requested to be made, any
limitation on the number of Placement Shares that may be sold in any one Trading
Day (as defined below) and any minimum price below which sales may not be made
(a “Placement Notice”), the form of which is attached hereto as Schedule 1.  The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3, and shall be addressed to each of the individuals from
the Designated Agent set forth on Schedule 3, as such Schedule 3 may be amended
from time to time.  The Placement Notice shall be effective immediately upon
receipt by the Designated Agent unless and until (i) the Designated Agent
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares thereunder have been
sold, (iii) the Company suspends or terminates the Placement Notice for any
reason in its sole discretion, (iv) the Company delivers a subsequent Placement
Notice with parameters superseding those on the earlier dated Placement Notice
or (v) this Agreement has been terminated under the provisions of Section 12. 
The amount of any discount, commission or other compensation to be paid by the
Company to the Designated Agent in connection with the sale of the Placement
Shares shall be calculated in accordance with the terms set forth in Schedule
2.  It is expressly acknowledged and agreed that neither the Company nor the
Designated Agent will have any obligation whatsoever with respect to a Placement
or any Placement Shares unless and until the Company delivers a Placement Notice
to the Designated Agent and the Designated Agent does not decline such Placement
Notice pursuant to the terms set forth above, and then only upon the terms
specified therein and herein.  In the event of a conflict between the terms of
this Agreement and the terms of a Placement Notice, the terms of the Placement
Notice will control.

 

3.                                      Sale of Placement Shares by the
Designated Agent.  Subject to the provisions of Section 5(a), the Designated
Agent, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the Nasdaq Global Market (the “Exchange”), to sell the Placement Shares
up to the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  The Designated Agent will provide written confirmation to the
Company no later than the opening of the Trading Day (as defined below)
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder setting forth the number of Placement Shares sold on such day,
the compensation payable by the Company to the Designated Agent pursuant to
Section 2 with respect to such sales, and the Net Proceeds (as defined below)
payable to the Company, with an itemization of the deductions made by the
Designated Agent (as set forth in Section 5(b)) from the gross proceeds that it
receives from such sales.  Subject to the terms of the Placement Notice, the
Designated Agent may sell Placement Shares by any method permitted by law deemed
to be an

 

3

--------------------------------------------------------------------------------



 

“at the market offering” as defined in Rule 415(a)(4) of the Securities Act
Regulations, including sales made directly on or through the Exchange or any
other existing trading market for the Common Stock, in negotiated transactions
at market prices prevailing at the time of sale or at prices related to such
prevailing market prices and/or any other method permitted by law.  “Trading
Day” means any day on which Common Stock is traded on the Exchange.

 

4.                                      Suspension of Sales.  The Company or the
Designated Agent may, upon notice to the other party in writing (including by
email correspondence to each of the individuals of the other party set forth on
Schedule 3, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Schedule 3), suspend any sale of Placement Shares (a “Suspension”); provided,
however, that such Suspension shall not affect or impair any party’s obligations
with respect to any Placement Shares sold hereunder prior to the receipt of such
notice.  While a Suspension is in effect any obligation under Sections 7(l),
7(m), and 7(n) with respect to the delivery of certificates, opinions, or
comfort letters to the Agents, shall be waived. Each of the parties agrees that
no such notice under this Section 4 shall be effective against any other party
unless it is made to one of the individuals named on Schedule 3 hereto, as such
Schedule may be amended from time to time. Notwithstanding any other provision
of this Agreement, during any period in which the Company is in possession of
material non-public information, the Company and the Agents agree that (i) no
sale of Placement Shares will take place, (ii) the Company shall not request the
sale of any Placement Shares, and (iii) the Agents shall not be obligated to
sell or offer to sell any Placement Shares.

 

5.                                      Sale and Delivery to the Designated
Agent; Settlement.

 

(a)                                 Sale of Placement Shares.  On the basis of
the representations and warranties herein contained and subject to the terms and
conditions herein set forth, upon the Designated Agent’s acceptance of the terms
of a Placement Notice, and unless the sale of the Placement Shares described
therein has been declined, suspended, or otherwise terminated in accordance with
the terms of this Agreement, the Designated Agent, for the period specified in
the Placement Notice, will use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Placement Shares up to the amount specified in, and otherwise in
accordance with the terms of, such Placement Notice.  The Company acknowledges
and agrees that (i) there can be no assurance that the Designated Agent will be
successful in selling Placement Shares, (ii) the Designated Agent will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Shares for any reason other than a failure by the Designated
Agent to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Placement Shares as required under this Agreement and (iii) the Designated Agent
shall be under no obligation to purchase Placement Shares on a principal basis
pursuant to this Agreement, except as otherwise agreed to by the Designated
Agent and the Company.

 

(b)                                 Settlement of Placement Shares.  Unless
otherwise specified in the applicable Placement Notice, settlement for sales of
Placement Shares will occur on the second (2nd) Trading Day (or such earlier day
as is industry practice for regular-way trading) following the date on which
such sales are made (each, a “Settlement Date”).  The Designated Agent shall

 

4

--------------------------------------------------------------------------------



 

notify the Company of each sale of Placement Shares no later than the opening of
the Trading Day immediately following the Trading Day on which it has made sales
of Placement Shares hereunder.  The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by the
Designated Agent, after deduction for (i) the Designated Agent’s commission,
discount or other compensation for such sales payable by the Company pursuant to
Section 2 hereof, and (ii) any transaction fees imposed by any Governmental
Authority in respect of such sales.

 

(c)                                  Delivery of Placement Shares.  On or before
each Settlement Date, the Company will, or will cause its transfer agent to,
electronically transfer the Placement Shares being sold by crediting the
Designated Agent’s or its designee’s account (provided the Designated Agent
shall have given the Company written notice of such designee at least one
Trading Day prior to the Settlement Date) at The Depository Trust Company
through its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form.  On each Settlement Date, the Designated Agent will deliver the related
Net Proceeds in same day funds to an account designated by the Company on, or
prior to, the Settlement Date. The Designated Agent will be responsible for
providing the instructions for delivery with regard to the issuance of the
Placement Shares being sold. The Company agrees that if the Company (other than
as a result of failure by the Designated Agent to provide instructions for
delivery), or its transfer agent (if applicable), defaults in its obligation to
deliver Placement Shares on a Settlement Date, the Company agrees that in
addition to and in no way limiting the rights and obligations set forth in
Section 10(a) hereto, it will (i) hold the Designated Agent harmless against any
loss, claim, damage, or reasonable and documented expense (including reasonable
and documented legal fees and expenses of its outside counsel), as incurred,
arising out of or in connection with such default by the Company or its transfer
agent (if applicable) and (ii) pay to the Designated Agent (without duplication)
any commission, discount, or other compensation to which it would otherwise have
been entitled absent such default.

 

(d)                                 Denominations; Registration.  Certificates
for the Placement Shares, if any, shall be in such denominations and registered
in such names as the Designated Agent may request in writing at least one full
Business Day (as defined below) before the Settlement Date. The certificates for
the Placement Shares, if any, will be made available by the Company for
examination and packaging by the Designated Agent in The City of New York not
later than noon (New York time) on the Business Day prior to the Settlement
Date.

 

(e)                                  Limitations on Offering Size.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares if, after giving effect to the sale of such Placement Shares,
the aggregate gross sales proceeds of Placement Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all sales of Placement
Shares under this Agreement, the Maximum Amount and (B) the amount authorized
from time to time to be issued and sold under this Agreement by the Company’s
board of directors, a duly authorized committee thereof or a duly authorized
executive committee, and notified to the Designated Agent in writing.  Under no
circumstances shall the Company cause or request the offer or sale of any
Placement Shares pursuant to this Agreement at a price lower than the minimum
price

 

5

--------------------------------------------------------------------------------



 

authorized from time to time by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive committee. Further,
under no circumstances shall the Company cause or permit the aggregate offering
amount of Placement Shares sold pursuant to this Agreement to exceed the Maximum
Amount.

 

(f)                                   Sales Through Agents. With respect to the
offering and sale of Placement Shares pursuant to this Agreement, the Company
agrees that under no circumstances will it issue a Placement Notice to any
Designated Agent in which the selling period under such Placement Notice
includes any dates in which a Placement Notice issued to any other Designated
Agent is in effect and that any offer to sell Placement Shares, any solicitation
of an offer to buy Placement Shares, and any sales of Placement Shares shall
only be effected by or through the Designated Agent on any single given day.

 

6.                                      Representations and Warranties of the
Company.  The Company represents and warrants to, and agrees with each Agent
that as of the date of this Agreement and as of each Applicable Time (as defined
below):

 

(a)                                 Registration Statement and Prospectus.  The
Company and the transactions contemplated by this Agreement meet the
requirements for and comply with the applicable conditions set forth in Form S-3
(including General Instructions I.A and I.B) under the Securities Act.  The
Registration Statement has been filed with the Commission and has been declared
effective by the Commission under the Securities Act.  The Prospectus Supplement
will name the Agents as the agents in the section entitled “Plan of
Distribution.” The Company has not received, and has no notice of, any order of
the Commission preventing or suspending the use of the Registration Statement,
or threatening or instituting proceedings for that purpose.  The Registration
Statement and the offer and sale of Placement Shares as contemplated hereby meet
the requirements of Rule 415 under the Securities Act and comply in all material
respects with said Rule.  Any statutes, regulations, contracts or other
documents that are required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement have been so
described or filed.  Copies of the Registration Statement, the Prospectus, and
any such amendments or supplements and all documents incorporated by reference
therein that were filed with the Commission on or prior to the date of this
Agreement have been delivered, or are available through EDGAR, to the Agents and
their counsel.  The Company has not distributed and, prior to the later to occur
of each Settlement Date and completion of the distribution of the Placement
Shares, will not distribute any offering material in connection with the
offering or sale of the Placement Shares other than the Registration Statement
and the Prospectus and any Issuer Free Writing Prospectus (as defined below) to
which the Agents have consented.  The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is currently listed on the Exchange under
the trading symbol “ZYNE.”  The Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act, delisting the Common Stock from the Exchange, nor has
the Company received any notification that the Commission or the Exchange is
contemplating terminating such registration or listing.  To the Company’s
knowledge, it is in compliance with all applicable listing requirements of the
Exchange.

 

(b)                                 No Misstatement or Omission.  The
Registration Statement, when it became or becomes effective, and the Prospectus,
and any amendment or supplement thereto, on the date of such Prospectus or
amendment or supplement, conformed and will conform in all

 

6

--------------------------------------------------------------------------------



 

material respects with the requirements of the Securities Act.  At each
Settlement Date, the Registration Statement and the Prospectus, as of such date,
will conform in all material respects with the requirements of the Securities
Act.  The Registration Statement, when it became or becomes effective, did not,
and will not, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.  The Prospectus and any amendment and supplement
thereto, on the date thereof and at each Applicable Time (defined below), did
not or will not include an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The documents
incorporated by reference in the Prospectus or any Prospectus Supplement did
not, and any further documents filed and incorporated by reference therein will
not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading.  The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by any of the Agents
specifically for use in the preparation thereof.

 

(c)                                  Conformity with Securities Act and Exchange
Act.  The Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or any amendment or supplement thereto, and the documents
incorporated by reference in the Registration Statement, the Prospectus or any
amendment or supplement thereto, when such documents were or are filed with the
Commission under the Securities Act or the Exchange Act or became or become
effective under the Securities Act, as the case may be, conformed or will
conform in all material respects with the requirements of the Securities Act and
the Exchange Act, as applicable.

 

(d)                                 Financial Information.  The consolidated
financial statements of the Company included or incorporated by reference in the
Registration Statement, the Prospectus and the Issuer Free Writing Prospectuses,
if any, together with the related notes and schedules, present fairly, in all
material respects, the consolidated financial position of the Company and the
Subsidiaries (as defined below) as of the dates indicated and the consolidated
results of operations, cash flows and changes in stockholders’ equity of the
Company for the periods specified and have been prepared in compliance with the
requirements of the Securities Act and Exchange Act and in conformity with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved, except as may be expressly stated in the related
notes thereto; the other financial and statistical data with respect to the
Company and the Subsidiaries (as defined below) contained or incorporated by
reference in the Registration Statement, the Prospectus and the Issuer Free
Writing Prospectuses, if any, are accurately and fairly presented, in all
material respects, and prepared on a basis consistent with the financial
statements and books and records of the Company; there are no financial
statements (historical or pro forma) that are required to be included or
incorporated by reference in the Registration Statement, or the Prospectus that
are not included or incorporated by reference as required; since the date of the
most recent financial statements of the Company included or incorporated by
reference in the Registration Statement or the Prospectus, the Company and the
Subsidiaries, considered as one entity, have not incurred any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), outside the ordinary course of business, not described in
the Registration Statement and the Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free

 

7

--------------------------------------------------------------------------------



 

Writing Prospectuses, if any, regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act and Item 10 of Regulation S-K under the
Securities Act, to the extent applicable. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the
Registration Statement and the Prospectus fairly presents the information called
for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

(e)                                  Conformity with EDGAR Filing.  The
Prospectus delivered to the Agents for use in connection with the sale of the
Placement Shares pursuant to this Agreement will be identical to the version of
the Prospectus created to be transmitted to the Commission for filing via EDGAR,
except to the extent permitted by Regulation S-T.

 

(f)                                   Organization.  The Company and each of its
Subsidiaries have been duly organized and are validly existing as a corporation
and in good standing under the laws of their respective jurisdictions of
organization.  The Company and each of its Subsidiaries are duly licensed or
qualified as a foreign corporation for transaction of business and in good
standing under the laws of each other jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such license or qualification, and have all corporate power and
authority necessary to own or hold their respective properties and to conduct
their respective businesses as described in the Registration Statement and the
Prospectus, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect or would reasonably be expected to have a material
adverse effect on the assets, business, operations, earnings, properties,
condition (financial or otherwise), prospects, stockholders’ equity or results
of operations of the Company and the Subsidiaries taken as a whole, or prevent
or materially interfere with consummation of the transactions contemplated
hereby (a “Material Adverse Effect”).

 

(g)                                  Subsidiaries.  The subsidiaries set forth
on Schedule 4 (collectively, the “Subsidiaries”), are the Company’s only
significant subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X
promulgated by the Commission).  Except as set forth in the Registration
Statement and in the Prospectus, the Company owns, directly or indirectly, all
of the equity interests of the Subsidiaries free and clear of any security
interest, mortgage, pledge, lien, encumbrance or adverse claim, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights.

 

(h)                                 No Violation or Default.  Neither the
Company nor any of its Subsidiaries is (i) in violation of its charter or
by-laws or similar organizational documents; (ii) in default, and no event has
occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries are
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any Governmental Authority, except, in the case of each of
clauses (ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------



 

(i)                                     No Material Adverse Change.  Subsequent
to the respective dates as of which information is given in the Registration
Statement, the Prospectus and the Free Writing Prospectuses, if any (including
any document deemed incorporated by reference therein), there has not been
(i) any Material Adverse Effect or the occurrence of any development that the
Company reasonably expects will result in a Material Adverse Effect, (ii) any
transaction which is material to the Company and the Subsidiaries taken as a
whole, (iii) any obligation or liability, direct or contingent (including any
off-balance sheet obligations), incurred by the Company or any Subsidiary, which
is material to the Company and the Subsidiaries taken as a whole, (iv) any
material change in the capital stock or outstanding long-term indebtedness of
the Company or any of its Subsidiaries or (v) any dividend or distribution of
any kind declared, paid or made on the capital stock of the Company or any
Subsidiary, other than in each case above in the ordinary course of business or
as otherwise disclosed in the Registration Statement or Prospectus (including
any document deemed incorporated by reference therein).

 

(j)                                    Capitalization.  The issued and
outstanding shares of capital stock of the Company have been validly issued, are
fully paid and nonassessable and, other than as disclosed in the Registration
Statement or the Prospectus, are not subject to any preemptive rights, rights of
first refusal or similar rights.  The Company has an authorized, issued and
outstanding capitalization as set forth in the Registration Statement and the
Prospectus as of the dates referred to therein (other than the grant of
additional options under the Company’s existing stock option plans, or changes
in the number of outstanding shares of Common Stock of the Company due to the
issuance of shares upon the exercise or conversion of securities exercisable
for, or convertible into, Common Stock outstanding on the date hereof) and such
authorized capital stock conforms to the description thereof set forth in the
Registration Statement and the Prospectus.  The description of the securities of
the Company in the Registration Statement and the Prospectus is complete and
accurate in all material respects.  Except as disclosed in or contemplated by
the Registration Statement or the Prospectus, as of the date referred to
therein, the Company does not have outstanding any options to purchase, or any
rights or warrants to subscribe for, or any securities or obligations
convertible into, or exchangeable for, or any contracts or commitments to issue
or sell, any shares of capital stock or other securities.

 

(k)                                 Authorization; Enforceability.  The Company
has full legal right, power and authority to enter into this Agreement and
perform the transactions contemplated hereby.  This Agreement has been duly
authorized, executed and delivered by the Company and is a legal, valid and
binding agreement of the Company enforceable in accordance with its terms,
except to the extent that enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and by general equitable principles.

 

(l)                                     Authorization of Placement Shares.  The
Placement Shares, when issued and delivered pursuant to the terms approved by
the board of directors of the Company or a duly authorized committee thereof, or
a duly authorized executive committee, against payment therefor as provided
herein, will be duly and validly authorized and issued and fully paid and
nonassessable and the issuance and delivery of the Placement Shares is not
subject to any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase the Placement Shares. Upon their issuance
and delivery, the Placement Shares will be registered

 

9

--------------------------------------------------------------------------------



 

pursuant to Section 12 of the Exchange Act.  The Placement Shares, when issued,
will conform to the description thereof set forth in or incorporated into the
Prospectus.

 

(m)                             No Consents Required.  No consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority is required for the execution, delivery and performance by the Company
of this Agreement, and the issuance and sale by the Company of the Placement
Shares, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws or by the by-laws and rules of the Financial Industry Regulatory
Authority (“FINRA”) or the Exchange in connection with the sale of the Placement
Shares by the Agents.

 

(n)                                 No Preferential Rights.  (i) No person, as
such term is defined in Rule 1-02 of Regulation S-X promulgated under the
Securities Act (each, a “Person”), has the right, contractual or otherwise, to
cause the Company to issue or sell to such Person any Common Stock or shares of
any other capital stock or other securities of the Company, (ii) no Person has
any preemptive rights, resale rights, rights of first refusal, rights of
co-sale, or any other rights (whether pursuant to a “poison pill” provision or
otherwise) to purchase any Common Stock or shares of any other capital stock or
other securities of the Company, (iii)  no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Common Stock, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise.

 

(o)                                 Independent Public Accounting Firm.  KPMG
LLP (the “Accountant”), whose report on the consolidated financial statements of
the Company is filed with the Commission as part of the Company’s most recent
Annual Report on Form 10-K filed with the Commission and incorporated by
reference into the Registration Statement and the Prospectus, is and, during the
periods covered by its report, was an independent registered public accounting
firm within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States).  To the Company’s knowledge, the Accountant is
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

 

(p)                                 No Litigation.  There are no actions, suits
or proceedings by or before any Governmental Authority pending, nor, to the
Company’s knowledge, any audits or investigations by or before any Governmental
Authority to which the Company or a Subsidiary is a party or to which any
property of the Company or any of its Subsidiaries is the subject that,
individually or in the aggregate, would have a Material Adverse Effect and, to
the Company’s knowledge, no such actions, suits, proceedings, audits or
investigations are threatened or contemplated by any Governmental Authority or
threatened by others; and there are no contracts or other documents that are
required under the Securities Act to be filed as exhibits to the Registration
Statement that are not so filed.

 

(q)                                 Consents and Permits.  The Company and its
Subsidiaries possess such valid and current certificates, authorizations or
permits required by state, federal or foreign

 

10

--------------------------------------------------------------------------------



 

regulatory agencies or bodies to conduct their respective businesses as
currently conducted and as described in the Registration Statement or the
Prospectus (“Permits”), except where the failure to so possess would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, neither the
Company nor any of its Subsidiaries is in violation of, or in default under, any
of the Permits or has received any notice of proceedings relating to the
revocation or modification of, or non-compliance with, any such certificate,
authorization or permit.

 

(r)                                    Regulatory Filings.  Neither the Company
nor any of its Subsidiaries has failed to file with the applicable Governmental
Authorities (including, without limitation, the FDA, or any foreign, federal,
state, provincial or local Governmental Authority performing functions similar
to those performed by the FDA) any required filing, declaration, listing,
registration, report or submission, except for such failures that, individually
or in the aggregate, would not have a Material Adverse Effect; except as
disclosed in the Registration Statement and the Prospectus, all such filings,
declarations, listings, registrations, reports or submissions were in compliance
with applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not have a Material Adverse
Effect.  The Company has operated and currently is, in all material respects, in
compliance with the United States Federal Food, Drug, and Cosmetic Act, all
applicable rules and regulations of the FDA and other federal, state, local and
foreign Governmental Authorities exercising comparable authority.

 

(s)                                   Intellectual Property.  The Company and
its Subsidiaries own, possess, license or have other rights to use all foreign
and domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, Internet domain names, know-how and other intellectual
property (collectively, the “Intellectual Property”), necessary for the conduct
of their respective businesses as now conducted except to the extent that the
failure to own, possess, license or otherwise hold adequate rights to use such
Intellectual Property would not, individually or in the aggregate, have a
Material Adverse Effect.  To the Company’s knowledge and except as would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect, other than as disclosed in the Registration Statement and the
Prospectus (i) there are no rights of third parties to any such Intellectual
Property owned by the Company and its Subsidiaries; (ii) there is no
infringement by third parties of any such Intellectual Property.  Except as
would not be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect, there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others (A) challenging the
Company’s and its Subsidiaries’ rights in or to any such Intellectual Property,
and the Company is unaware of any facts which could form a reasonable basis for
any such action, suit, proceeding or claim; (B) challenging the validity or
scope of any such Intellectual Property, and the Company is unaware of any facts
that would form a reasonable basis for any such action, suit, proceeding or
claim; or (C) that the Company and its Subsidiaries infringe or otherwise
violate any patent, trademark, copyright, trade secret or other proprietary
rights of others, and the Company is unaware of any facts which could form a
reasonable basis for any such action, suit, proceeding or claim. Except as would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, the Company and its

 

11

--------------------------------------------------------------------------------



 

Subsidiaries have complied with the terms of each agreement pursuant to which
Intellectual Property has been licensed to the Company or such Subsidiary, and
all such agreements are in full force and effect.

 

(t)                                    Clinical Studies.  The preclinical
studies and tests and clinical trials described in the Prospectus were, and, if
still pending, are being conducted in all material respects in accordance with
the experimental protocols, procedures and controls pursuant to, where
applicable, accepted professional and scientific standards for products or
product candidates comparable to those being developed by the Company; the
descriptions of such studies, tests and trials, and the results thereof,
contained in the Prospectus are accurate and complete in all material respects;
the Company is not aware of any tests, studies or trials not described in the
Prospectus, the results of which reasonably call into question the results of
the tests, studies and trials described in the Prospectus; and the Company has
not received any written notice or correspondence from the FDA or any foreign,
state or local Governmental Authority exercising comparable authority or any
institutional review board or comparable authority requiring the termination,
suspension, clinical hold or material modification of any tests, studies or
trials.

 

(u)                                 Market Capitalization.  At the time the
Registration Statement was originally declared effective, and at the time the
Company’s most recent Annual Report on Form 10-K was filed with the Commission,
the Company met the then applicable requirements for the use of Form S-3 under
the Securities Act, including, but not limited to, General Instruction I.B.1 of
Form S-3.

 

(v)                                 No Material Defaults.  Neither the Company
nor any of the Subsidiaries has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would have a Material Adverse Effect.

 

(w)                               Certain Market Activities.  Neither the
Company, nor any of the Subsidiaries, nor any of their respective directors,
officers or controlling persons has taken, directly or indirectly, any action
designed, or that has constituted or might reasonably be expected to cause or
result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.

 

(x)                                 Taxes.  The Company and each of its
Subsidiaries have filed all federal, state, local and foreign tax returns which
have been required to be filed and paid all taxes shown thereon through the date
hereof, to the extent that such taxes have become due and are not being
contested in good faith, except where the failure to so file or pay would not
reasonably be expected to have a have a Material Adverse Effect.  Except as
otherwise disclosed in or contemplated by the Registration Statement or the
Prospectus, no tax deficiency has been determined adversely to the Company or
any of its Subsidiaries which has had, or would have, individually or in the
aggregate, a Material Adverse Effect.

 

(y)                                 Title to Real and Personal Property.  The
Company and its subsidiaries do not own any real property.  Except as set forth
in the Registration Statement or the Prospectus, the Company and its
Subsidiaries have good and marketable title to all personal property

 

12

--------------------------------------------------------------------------------



 

described in the Registration Statement or Prospectus as being owned by them, in
each case free and clear of all liens, encumbrances and claims, except those
matters that would not (i) be reasonably expected to materially interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries or (ii) would not, individually or in the aggregate, have a
Material Adverse Effect.  Any real or personal property described in the
Registration Statement or Prospectus as being leased by the Company and any of
its Subsidiaries is held by them under valid and enforceable leases, with such
exceptions as are not material and do not materially interfere with the use made
or proposed to be made of such real property, improvements, equipment or
personal property by the Company or such subsidiary.

 

(z)                                  Environmental Laws.  Except as set forth in
the Registration Statement or the Prospectus, the Company and its Subsidiaries
(i) are in compliance with any and all applicable federal, state, local and
foreign laws, rules, regulations, decisions and orders relating to the
protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (collectively, “Environmental
Laws”); (ii) have received and are in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses as described in the Registration Statement and the
Prospectus; and (iii) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except, in
the case of any of clauses (i), (ii) or (iii) above, for any such failure to
comply or failure to receive required permits, licenses, other approvals or
liability as would not be really expected to, individually or in the aggregate,
have a Material Adverse Effect.

 

(aa)                          Disclosure Controls.  The Company has established
and maintains disclosure controls and procedures (as defined in Rules 13a-15 and
15d-15 under the Exchange Act), which (i) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; (ii) have been evaluated by management of the Company for
effectiveness as of the end of the Company’s most recent fiscal quarter; and
(iii) are effective in all material respects to perform the functions for which
they were established. Since the end of the Company’s most recent audited fiscal
year, there have been no significant deficiencies or material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting. The Company is
not aware of any change in its internal control over financial reporting that
has occurred during its most recent fiscal quarter that has materially affected,
or is reasonably likely to materially affect, the Company’s internal control
over financial reporting.

 

(bb)                          Sarbanes-Oxley.  There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder.  Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications

 

13

--------------------------------------------------------------------------------



 

required by Sections 302 and 906 of the Sarbanes-Oxley Act with respect to all
reports, schedules, forms, statements and other documents required to be filed
by it or furnished by it to the Commission.  For purposes of the preceding
sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act.

 

(cc)                            Finder’s Fees.  Neither the Company nor any of
the Subsidiaries has incurred any liability for any finder’s fees, brokerage
commissions or similar payments in connection with the transactions herein
contemplated, except as may otherwise exist with respect to the Agents pursuant
to this Agreement.

 

(dd)                          Labor Disputes.  No labor disturbance by or
dispute with employees of the Company or any of its Subsidiaries exists or, to
the knowledge of the Company, is threatened which would result in a Material
Adverse Effect.

 

(ee)                            Investment Company Act.  Neither the Company nor
any of the Subsidiaries is or, after giving effect to the offering and sale of
the Placement Shares, will be an “investment company” or an entity “controlled”
by an “investment company,” as such terms are defined in the Investment Company
Act of 1940, as amended (the “Investment Company Act”).

 

(ff)                              Operations.  The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or its Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority (collectively, the “Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Authority involving the Company or any
of its Subsidiaries with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

(gg)                            Underwriter Agreements.  The Company is not a
party to any agreement with an agent or underwriter for any other “at the
market” or continuous equity transaction.

 

(hh)                          ERISA.  To the knowledge of the Company, each
material employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and any of its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for

 

14

--------------------------------------------------------------------------------



 

these purposes accrued but unpaid contributions) exceeds the present value of
all benefits accrued under such plan determined using reasonable actuarial
assumptions.

 

(ii)                                  Forward-Looking Statements.  No
forward-looking statement (within the meaning of Section 27A of the Securities
Act and Section 21E of the Exchange Act) contained in the Registration Statement
and the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

 

(jj)                                Agent Purchases.  The Company acknowledges
and agrees that the Agents have informed the Company that the Agents may, to the
extent permitted under the Securities Act and the Exchange Act, purchase and
sell Common Stock for their own account while this Agreement is in effect,
provided, that (i) no such purchase or sales shall take place while a Placement
Notice is in effect (except to the extent the Agents may engage in sales of
Placement Shares purchased or deemed purchased from the Company as a “riskless
principal” or in a similar capacity) and (ii) the Company shall not be deemed to
have authorized or consented to any such purchases or sales by the Agents.

 

(kk)                          Insurance.  The Company and each of its
Subsidiaries carry, or are covered by, insurance in such amounts and covering
such risks as the Company and each of its Subsidiaries reasonably believe are
adequate for the conduct of their business and as is customary for companies
engaged in similar businesses in similar industries.

 

(ll)                                  No Improper Practices.  Neither the
Company nor any Subsidiary nor, to the Company’s knowledge, any employee or
agent of the Company or any Subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character required to be disclosed in
the Registration Statement or the Prospectus.

 

(mm)                  Foreign Corrupt Practices Act. Neither the Company nor any
of its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee, affiliate or other person acting on behalf of the Company or
any of its subsidiaries has, in the course of its actions for, or on behalf of,
the Company or any of its subsidiaries (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”)) or employee from corporate funds;
(iii) violated or is in violation of any provision of the FCPA or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
domestic government official, such foreign official or employee; and the Company
and its subsidiaries and, to the knowledge of the Company, the Company’s
affiliates have conducted their respective businesses in compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

(nn)                          Status Under the Securities Act.  The Company was
not and is not an ineligible issuer as defined in Rule 405 under the Securities
Act at the times specified in Rules 164 and 433 under the Securities Act in
connection with the offering of the Placement Shares.

 

15

--------------------------------------------------------------------------------



 

(oo)                          No Misstatement or Omission in an Issuer Free
Writing Prospectus. Each Issuer Free Writing Prospectus, as of its issue date
and as of each Applicable Time (as defined in Section 23 below), did not, does
not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement or the
Prospectus, including any incorporated document deemed to be a part thereof that
has not been superseded or modified.  The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Agents specifically for use therein.

 

(pp)                          No Conflicts.  Neither the execution of this
Agreement, nor the issuance, offering or sale of the Placement Shares, nor the
consummation of any of the other transactions contemplated herein, nor the
compliance by the Company with the terms and provisions hereof will conflict
with, or will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to the terms of any contract or other
agreement to which the Company may be bound or to which any of the property or
assets of the Company is subject, except (i) such conflicts, breaches or
defaults as may have been waived and (ii) such conflicts, breaches and defaults
that would not have a Material Adverse Effect; nor will such action result
(x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
Governmental Authority having jurisdiction over the Company.

 

(qq)                          Sanctions.  (i) Neither the Company nor any of its
Subsidiaries nor to the knowledge of the Company, after due inquiry, any
director, officer, employee, agent, affiliate or representative of any of them,
is a government, individual, or entity (in this paragraph (qq), “Person”) that
is, or is owned or controlled by a Person that is:

 

(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authorities, including, without limitation, designation on
OFAC’s Specially Designated Nationals and Blocked Persons List or OFAC’s Foreign
Sanctions Evaders List (as amended, collectively, “Sanctions”), nor

 

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions that broadly prohibit dealings with that country or
territory (including, without limitation, Cuba, Iran, North Korea, Sudan, Syria
and the Crimea Region of the Ukraine).

 

(ii)  The Company and its Subsidiaries will not, directly or indirectly, use the
proceeds of the offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person or entity for
the purpose of financing the activities of or business with any person, or in
any country or territory, that currently is the subject to any U.S. sanctions
administered by OFAC or in any other manner that will result in a violation by
any person (including any person participating in the transaction whether as
underwriter, advisor, investor or otherwise) of U.S. sanctions administered by
OFAC.

 

16

--------------------------------------------------------------------------------



 

(rr)                                Stock Transfer Taxes.  On each Settlement
Date, all stock transfer or other taxes (other than income taxes) which are
required to be paid in connection with the sale and transfer of the Placement
Shares to be sold hereunder will be, or will have been, fully paid or provided
for by the Company and all laws imposing such taxes will be or will have been
fully complied with.

 

(ss)                              Compliance with Laws.  The Company and its
subsidiaries have been and are in compliance with all applicable laws, rules and
regulations, except where failure to be so in compliance could not be expected,
individually or in the aggregate, to have a Material Adverse Effect.

 

(tt)                                Statistical and Market-Related Data.  The
statistical, demographic and market-related data included in the Registration
Statement and Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate.

 

(uu)                          Cyber Security.  To the Company’s knowledge, there
has been no material security breach or other material compromise of or relating
to any of the Company’s information technology and computer systems, networks,
hardware, software, data (including the data of their respective customers,
employees, suppliers, vendors and any third party data maintained by or on
behalf of them), equipment or technology (collectively, “IT Systems and Data”)
and (y) the Company has not been notified of, and has no knowledge of any event
or condition that would reasonably be expected to result in, any material
security breach or other material compromise to their IT Systems and Data;
(ii) the Company is presently in compliance with all applicable laws or statutes
and all judgments, orders, rules and regulations of any court or arbitrator or
governmental or regulatory authority, internal policies and contractual
obligations relating to the privacy and security of IT Systems and Data and to
the protection of such IT Systems and Data from unauthorized use, access,
misappropriation or modification, except as would not, in the case of this
clause (ii), individually or in the aggregate, result in a Material Adverse
Effect; and (iii) the Company has implemented backup and disaster recovery
technology consistent with industry standards and practices.

 

(vv)                          Emerging Growth Company Status. From the time of
filing of the Company’s first registration statement with the Commission through
the date hereof, the Company has been and is an “emerging growth company,” as
defined in Section 2(a) of the Securities Act (an “Emerging Growth Company”).

 

Any certificate signed by an officer of the Company and delivered to the Agents
or to counsel for the Agents pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agents as to the matters set forth therein.

 

7.                                      Covenants of the Company.  The Company
covenants and agrees with each Agent that:

 

(a)                                 Registration Statement Amendments.  After
the date of this Agreement and during any period in which a Prospectus relating
to any Placement Shares is required to be delivered by the Agents under the
Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act or similar rule),

 

17

--------------------------------------------------------------------------------



 

(i) the Company will notify the Agents promptly of the time when any subsequent
amendment to the Registration Statement, other than documents incorporated by
reference, has been filed with the Commission and/or has become effective or any
subsequent supplement to the Prospectus has been filed and of any request by the
Commission for any amendment or supplement to the Registration Statement or
Prospectus or for additional information, (ii) the Company will prepare and file
with the Commission, promptly upon the Agents’ reasonable request, any
amendments or supplements to the Registration Statement or Prospectus that, in
the Agents’ reasonable opinion, with the advice of counsel, may be necessary or
advisable in connection with the distribution of the Placement Shares by the
Agents (provided, however, that the failure of the Agents to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agents’ right to rely on the representations and warranties made by
the Company in this Agreement and provided, further, that the only remedy the
Agents shall have with respect to the failure to make such filing shall be to
cease making sales under this Agreement until such amendment or supplement is
filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to the Agents within a reasonable period of time before the filing and
the Agents have not objected thereto within two (2) Trading Days (provided,
however, that (A) the failure of the Agents to make such objection shall not
relieve the Company of any obligation or liability hereunder, or affect the
Agents’ right to rely on the representations and warranties made by the Company
in this Agreement and (B) the Company has no obligation to provide the Agents
any advance copy of such filing or to provide the Agents an opportunity to
object to such filing if such filing does not name the Agents or does not relate
to the Placement Shares or the transactions contemplated hereunder, and
provided, further, that the only remedy the Agents shall have with respect to
the failure by the Company to obtain such consent shall be to cease making sales
under this Agreement) and the Company will furnish to the Agents at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Securities
Act or, in the case of any document to be incorporated therein by reference, to
be filed with the Commission as required pursuant to the Exchange Act, within
the time period prescribed (the determination to file or not file any amendment
or supplement with the Commission under this Section 7(a), based on the
Company’s reasonable opinion or reasonable objections, shall be made exclusively
by the Company).

 

(b)                                 Notice of Commission Stop Orders.  The
Company will advise the Agents, promptly after it receives notice or obtains
knowledge thereof, of the issuance or threatened issuance by the Commission of
any stop order suspending the effectiveness of the Registration Statement, of
the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.  The Company will advise the Agents promptly after
it receives any request by the Commission for any amendments to the Registration
Statement or any amendment or supplements to the Prospectus or any Issuer Free
Writing Prospectus or for additional information related to the offering of the
Placement Shares

 

18

--------------------------------------------------------------------------------



 

or for additional information related to the Registration Statement, the
Prospectus or any Issuer Free Writing Prospectus.

 

(c)                                  Delivery of Prospectus; Subsequent
Changes.  During any period in which a Prospectus relating to the Placement
Shares is required to be delivered by the Agents under the Securities Act with
respect to the offer and sale of the Placement Shares, (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act or similar rule), the Company will comply in all material
respects with all requirements imposed upon it by the Securities Act, as from
time to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14,
15(d) or any other provision of or under the Exchange Act.  If the Company has
omitted any information from the Registration Statement pursuant to Rule 430B
under the Securities Act, it will use its commercially reasonable efforts to
comply with the provisions of and make all requisite filings with the Commission
pursuant to said Rule 430B and to notify the Agents promptly of all such
filings.  If during such period any event occurs as a result of which the
Prospectus as then amended or supplemented would include an untrue statement of
a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Securities Act, the
Company will promptly notify the Agents to suspend the offering of Placement
Shares during such period and the Company will promptly amend or supplement the
Registration Statement or Prospectus (at the expense of the Company) so as to
correct such statement or omission or effect such compliance; provided, however,
that the Company may delay any such amendment or supplement if, in the
reasonable judgement of the Company, it is in the best interests of the Company
to do so.

 

(d)                                 Listing of Placement Shares.  Prior to the
date of the first Placement Notice, the Company will use its reasonable best
efforts to cause the Placement Shares to be listed on the Exchange.

 

(e)                                  Delivery of Registration Statement and
Prospectus.  The Company will furnish to the Agents and their counsel (at the
expense of the Company) a reasonable number of copies of the Registration
Statement, the Prospectus (including all documents incorporated by reference
therein) and all amendments and supplements to the Registration Statement or
Prospectus that are filed with the Commission during any period in which a
Prospectus relating to the Placement Shares is required to be delivered under
the Securities Act (including all documents filed with the Commission during
such period that are deemed to be incorporated by reference therein), in each
case as soon as reasonably practicable and in such quantities as the Agents may
from time to time reasonably request and, at the Agents’ request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Placement Shares may be made; provided, however, that the Company shall not
be required to furnish any document (other than the Prospectus) to the Agents to
the extent such document is available on EDGAR.

 

(f)                                   Earning Statement.  The Company will make
generally available to its security holders, as soon as practicable, but in any
event not later than 15 months after the end of the Company’s current fiscal
quarter, an earning statement covering a 12-month period that satisfies the
provisions of Section 11(a) and Rule 158 of the Securities Act.

 

19

--------------------------------------------------------------------------------



 

(g)                                  Use of Proceeds.  The Company will use the
Net Proceeds as described in the Prospectus in the section entitled “Use of
Proceeds.”

 

(h)                                 Notice of Other Sales.  Without the prior
written consent of the Agents, the Company will not, directly or indirectly,
offer to sell, sell, contract to sell, grant any option to sell or otherwise
dispose of any Common Stock (other than the Placement Shares offered pursuant to
this Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire, Common Stock during the period
beginning on the fifth (5th) Trading Day immediately prior to the date on which
any Placement Notice is delivered to the Agents hereunder and ending on the
fifth (5th) Trading Day immediately following the final Settlement Date with
respect to Placement Shares sold pursuant to such Placement Notice (or, if the
Placement Notice has been terminated or suspended prior to the sale of all
Placement Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at the market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the sixtieth (60th) day immediately following
termination of this Agreement; provided, however, that such restrictions will
not be required in connection with the Company’s issuance or sale of (i) Common
Stock, options to purchase Common Stock, other equity awards to acquire Common
Stock or Common Stock issuable upon the exercise or vesting of options or other
equity awards, pursuant to any employee or director stock option or benefits
plan, stock ownership plan or dividend reinvestment plan (but not Common Stock
subject to a waiver to exceed plan limits in its dividend reinvestment plan) of
the Company whether now in effect or hereafter implemented, (ii) Common Stock
issuable upon conversion of securities or the exercise of warrants, options or
other rights in effect or outstanding and the vesting of restricted stock units,
and disclosed in filings by the Company available on EDGAR or otherwise in
writing to the Agents, and (iii) Common Stock or securities convertible into or
exchangeable for shares of Common Stock as consideration for mergers,
acquisitions, other business combinations or strategic alliances occurring after
the date of this Agreement which are not issued for capital raising purposes.

 

(i)                                     Change of Circumstances.  The Company
will, at any time during the pendency of a Placement Notice advise the Agents
promptly after it shall have received notice or obtained knowledge thereof, of
any information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document required to be provided to the
Agents pursuant to this Agreement.

 

(j)                                    Due Diligence Cooperation.  The Company
will cooperate with any reasonable due diligence review conducted by the Agents
or their representatives in connection with the transactions contemplated
hereby, including, without limitation, providing information and making
available documents and senior corporate officers, during regular business hours
and at the Company’s principal offices, as the Agents may reasonably request.

 

(k)                                 Required Filings Relating to Placement of
Placement Shares.  The Company agrees that on such dates as the Securities Act
shall require, the Company will (i) file a prospectus supplement with the
Commission under the applicable paragraph of Rule 424(b) under the Securities
Act, which prospectus supplement will set forth, within the relevant period,

 

20

--------------------------------------------------------------------------------



 

the amount of Placement Shares sold through the Agents, the Net Proceeds to the
Company and the compensation payable by the Company to the Agents with respect
to such Placement Shares, and (ii) deliver such number of copies of each such
prospectus supplement to each exchange or market on which such sales were
effected as may be required by the rules or regulations of such exchange or
market.

 

(l)                                     Representation Dates; Certificate. 
(1) Prior to the date of the first Placement Notice and (2) each time the
Company:

 

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses
(i) through (iv) shall be a “Representation Date”);

 

the Company shall furnish the Agents (but in the case of clause (iv) above only
if an Agent reasonably determines that the information contained in such
Form 8-K is material) with a certificate dated the Representation Date, in the
form and substance satisfactory to the Agents and their counsel, substantially
similar to the form previously provided to the Agents and their counsel,
modified, as necessary, to relate to the Registration Statement and the
Prospectus as amended or supplemented.  The requirement to provide a certificate
under this Section 7(l) shall be waived without an action on the part of the
Agents or the Company for any Representation Date occurring at a time at which
no Placement Notice is pending (including, for the purposes of clarity, during
which a Suspension is in effect), which waiver shall continue until the earlier
to occur of the date the Company delivers a Placement Notice hereunder or
instructions for the sale of Placement Shares under a suspended Placement Notice
(which for such calendar quarter shall be considered a Representation Date) and
the next occurring Representation Date.  Notwithstanding the foregoing, if the
Company subsequently decides to sell Placement Shares following a Representation
Date when the Company relied on such waiver and did not provide the Agents with
a certificate under this Section 7(l), then before the Company delivers the
instructions for the sale of Placement Shares or any of the Agents sell any
Placement Shares pursuant to such instructions, the Company shall provide the
Agents with a certificate in

 

21

--------------------------------------------------------------------------------



 

conformity with this Section 7(l) dated as of the date of the Placement Notice
or the date that the instructions for the sale of Placement Shares are issued,
as applicable.

 

(m)                             Legal Opinion.  (1) Prior to the date of the
first Placement Notice and (2) within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 7(l) for which no waiver is applicable and
excluding the date of this Agreement, the Company shall cause to be furnished to
the Agents a written opinion of each of Pepper Hamilton LLP (“Company Counsel”),
and Womble Bond Dickinson (US) LLP (“IP Counsel”) or other counsel reasonably
satisfactory to the Agent, in form and substance satisfactory to the Agents and
their counsel, substantially similar to the form previously provided to the
Agents and their counsel, modified, as necessary, to relate to the Registration
Statement and the Prospectus as then amended or supplemented; provided, however,
the Company shall be required to furnish to the Agents no more than one opinion
from each of Company Counsel and IP Counsel hereunder per calendar quarter;
provided, further, that in lieu of such opinions for subsequent periodic filings
under the Exchange Act, counsel may furnish the Agents with a letter (a
“Reliance Letter”) to the effect that the Agents may rely on a prior opinion
delivered under this Section 7(m) to the same extent as if it were dated the
date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented as of the date of the Reliance Letter).

 

(n)                                 Comfort Letter.  (1) Prior to the date of
the first Placement Notice and (2) within five (5) Trading Days of each
Representation Date with respect to which the Company is obligated to deliver a
certificate pursuant to Section 7(l) for which no waiver is applicable and
excluding the date of this Agreement, the Company shall cause its independent
registered public accounting firm to furnish the Agents letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n); provided, that if requested by an
Agent, the Company shall cause a Comfort Letter to be furnished to the Agents
within ten (10) Trading Days of the date of occurrence of any material
transaction or event requiring the filing of a current report on Form 8-K
containing material financial statements, including the restatement of the
Company’s financial statements.  The Comfort Letter from the Company’s
independent registered public accounting firm shall be in a form and substance
reasonably satisfactory to the Agents, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and modified as necessary to relate to the Registration
Statement and the Prospectus, as amended and supplemented to the date of such
letter.

 

(o)                                 Market Activities.  The Company will not,
directly or indirectly, without giving effect to the activities of the Agents
(i) take any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock in violation of the Exchange Act, or the rules and regulations thereunder,
or the Securities Act or the Securities Act Regulations or (ii) sell, bid for,
or purchase Common Stock in violation of

 

22

--------------------------------------------------------------------------------



 

Regulation M, or pay anyone any compensation for soliciting purchases of the
Placement Shares other than the Agents.

 

(p)                                 Investment Company Act.  The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor any of its Subsidiaries will be or become, at any time prior to the
termination of this Agreement, required to register as an “investment company,”
as such term is defined in the Investment Company Act.

 

(q)                                 No Offer to Sell.  Other than an Issuer Free
Writing Prospectus approved in advance by the Company and the Agents in their
capacity as agents hereunder (such approval by the Agents not to be unreasonably
conditioned, delayed or withheld), neither the Agents nor the Company (including
its agents and representatives, other than the Agents in their capacity as such)
will make, use, prepare, authorize, approve or refer to any written
communication (as defined in Rule 405 under the Securities Act), required to be
filed with the Commission, that constitutes an offer to sell or solicitation of
an offer to buy Placement Shares hereunder.

 

(r)                                    Blue Sky and Other Qualifications.  The
Company will use its commercially reasonable efforts, in cooperation with the
Agents, to qualify the Placement Shares for offering and sale, or to obtain an
exemption for the Placement Shares to be offered and sold, under the applicable
securities laws of such states and other jurisdictions (domestic or foreign) as
the Agents may designate and to maintain such qualifications and exemptions in
effect for so long as required for the distribution of the Placement Shares (but
in no event for less than one year from the date of this Agreement); provided,
however, that the Company shall not be obligated to file any general consent to
service of process or to qualify as a foreign corporation or as a dealer in
securities in any jurisdiction in which it is not so qualified or to subject
itself to taxation in respect of doing business in any jurisdiction in which it
is not otherwise so subject.  In each jurisdiction in which the Placement Shares
have been so qualified or exempt, the Company will file such statements and
reports as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement).

 

(s)                                   Sarbanes-Oxley Act.  The Company and its
Subsidiaries will maintain and keep accurate books and records reflecting their
assets and maintain internal accounting controls in a manner designed to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP and including those policies and procedures that (i) pertain to the
maintenance of records that in reasonable detail accurately and fairly reflect
the transactions and dispositions of the assets of the Company, (ii) provide
reasonable assurance that transactions are recorded as necessary to permit the
preparation of the Company’s consolidated financial statements in accordance
with GAAP, (iii) that receipts and expenditures of the Company are being made
only in accordance with management’s and the Company’s directors’ authorization,
and (iv) provide reasonable assurance regarding prevention or timely detection
of unauthorized acquisition, use or disposition of the Company’s assets that
could have a material effect on its financial statements.  The Company and the
Subsidiaries will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and the applicable regulations thereunder that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is

 

23

--------------------------------------------------------------------------------



 

recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to ensure that material information relating to the
Company or the Subsidiaries is made known to them by others within those
entities, particularly during the period in which such periodic reports are
being prepared.

 

(t)                                    Secretary’s Certificate; Further
Documentation.  Prior to the date of the first Placement Notice, the Company
shall deliver to the Agents a certificate of the Secretary of the Company and
attested to by an executive officer of the Company, dated as of such date,
certifying as to (i) the Certificate of Incorporation of the Company, (ii) the
By-laws of the Company, (iii) the resolutions of the Board of Directors of the
Company authorizing the execution, delivery and performance of this Agreement
and the issuance of the Placement Shares and (iv) the incumbency of the officers
duly authorized to execute this Agreement and the other documents contemplated
by this Agreement.  Within five (5) Trading Days of each Representation Date,
the Company shall have furnished to the Agents such further information,
certificates and documents as the Agents may reasonably request.

 

(u)                                 Emerging Growth Company Status.  The Company
will promptly notify the Agents if the Company ceases to be an Emerging Growth
Company at any time during the term of this Agreement, other than if the Company
loses its status as an Emerging Growth Company due to the passage of time since
the Company’s initial public offering.

 

8.                                      Payment of Expenses.  The Company will
pay all expenses incident to the performance of its obligations under this
Agreement, including (i) the preparation and filing of the Registration
Statement, including any fees required by the Commission, and the printing or
electronic delivery of the Prospectus as originally filed and of each amendment
and supplement thereto, in such number as the Agents shall deem necessary,
(ii) the printing and delivery to the Agents of this Agreement and such other
documents as may be reasonably required in connection with the offering,
purchase, sale, issuance or delivery of the Placement Shares, (iii) the
preparation, issuance and delivery of the certificates, if any, for the
Placement Shares to the Agents, including any stock or other transfer taxes and
any capital duties, stamp duties or other duties or taxes payable upon the sale,
issuance or delivery of the Placement Shares to the Agents, (iv) the fees and
disbursements of the counsel, accountants and other advisors to the Company,
(v) the reasonable fees and expenses of the Agents including but not limited to
the reasonable and documented fees and expenses of the counsel to the Agents,
payable upon the execution of this Agreement, in an amount not to exceed $50,000
in the aggregate, (vi) the qualification or exemption of the Placement Shares
under state securities laws in accordance with the provisions of
Section 7(r) hereof, including filing fees, but excluding fees of the Agents’
counsel, (vii) the printing and delivery to the Agents of copies of any
Permitted Issuer Free Writing Prospectus and the Prospectus and any amendments
or supplements thereto in such number as the Agents shall reasonably deem
necessary, (viii) the preparation, printing and delivery to the Agents of copies
of the blue sky survey, (ix) the fees and expenses of the transfer agent and
registrar for the Common Stock, (x) the filing and other fees incident to any
review by

 

24

--------------------------------------------------------------------------------



 

FINRA of the terms of the sale of the Placement Shares including the fees of the
Agents’ counsel (subject to the cap, set forth in clause (v) above), and
(xi) the fees and expenses incurred in connection with the listing of the
Placement Shares on the Exchange.

 

9.                                      Conditions to the Agents’ Obligations. 
The obligations of the Agents hereunder with respect to a Placement will be
subject to the continuing accuracy and completeness of the representations and
warranties made by the Company herein, to the due performance by the Company of
its obligations hereunder, to the completion by the Agents of a due diligence
review satisfactory to them in their reasonable judgment, and to the continuing
satisfaction (or waiver by the Agents in their sole discretion) of the following
additional conditions:

 

(a)                                 Registration Statement Effective.  The
Registration Statement shall have become effective and shall be available for
the (i) resale of all Placement Shares issued to the Agents and not yet sold by
the Agents and (ii) sale of all Placement Shares contemplated to be issued by
any Placement Notice.

 

(b)                                 No Material Notices.  None of the following
events shall have occurred and be continuing: (i) receipt by the Company of any
request for additional information from the Commission or any other federal or
state Governmental Authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus, which
amendments or supplements have not, as of the time of such Placement, been made;
(ii) the issuance by the Commission or any other federal or state Governmental
Authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, the Prospectus or such documents so that, in the case of
the Registration Statement, it will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading and, that in the case
of the Prospectus, it will not contain an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

(c)                                  No Misstatement or Material Omission.  The
Agents shall not have advised the Company that the Registration Statement or
Prospectus, or any amendment or supplement thereto, contains an untrue statement
of fact that in the Agents’ reasonable opinion is material, or omits to state a
fact that in the Agents’ reasonable opinion is material and is required to be
stated therein or is necessary to make the statements therein not misleading.

 

(d)                                 Material Changes.  Except as contemplated in
the Prospectus, or disclosed in the Company’s reports filed with the Commission,
there shall not have been any material adverse change in the authorized capital
stock of the Company or any Material Adverse Effect or any development that
would reasonably be expected to result in a Material Adverse Effect, or a

 

25

--------------------------------------------------------------------------------



 

downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any credit rating
organization or a public announcement by any credit rating organization that it
has under surveillance or review its rating of any of the Company’s securities
(other than asset backed securities), the effect of which, in the case of any
such action by a rating organization described above, in the reasonable judgment
of the Agents (without relieving the Company of any obligation or liability it
may otherwise have), is so material as to make it impracticable or inadvisable
to proceed with the offering of the Placement Shares on the terms and in the
manner contemplated in the Prospectus.

 

(e)                                  Legal Opinions.  The Agents shall have
received the opinions of Company Counsel and IP Counsel required to be delivered
pursuant to Section 7(m) on or before the date on which such delivery of such
opinions is required pursuant to Section 7(m).

 

(f)                                   Comfort Letter.  The Agents shall have
received the Comfort Letter required to be delivered pursuant to Section 7(n) on
or before the date on which such delivery of such Comfort Letter is required
pursuant to Section 7(n).

 

(g)                                  Representation Certificate.  The Agents
shall have received the certificate required to be delivered pursuant to
Section 7(l) on or before the date on which delivery of such certificate is
required pursuant to Section 7(l).

 

(h)                                 No Suspension.  Trading in the Common Stock
shall not have been suspended on the Exchange and the Common Stock shall not
have been delisted from the Exchange.

 

(i)                                     Other Materials.  On each date on which
the Company is required to deliver a certificate pursuant to Section 7(l), the
Company shall have furnished to the Agents such appropriate further information,
opinions, certificates, letters and other documents as the Agents may reasonably
request.  All such opinions, certificates, letters and other documents will be
in compliance with the provisions hereof.

 

(j)                                    Securities Act Filings Made.  All filings
with the Commission required by Rule 424 under the Securities Act to have been
filed prior to the issuance of any Placement Notice hereunder shall have been
made within the applicable time period prescribed for such filing by Rule 424.

 

(k)                                 Approval for Listing.  The Placement Shares
shall either have been (i) approved for listing on the Exchange, subject only to
notice of issuance, or (ii) the Company shall have filed an application for
listing of the Placement Shares on the Exchange at, or prior to, the issuance of
any Placement Notice and the Exchange shall have reviewed such application and
not provided any objections thereto.

 

(l)                                     FINRA.  If applicable, FINRA shall have
raised no objection to the terms of this offering and the amount of compensation
allowable or payable to the Agents as described in the Prospectus.

 

(m)                             No Termination Event.  There shall not have
occurred any event that would permit the Agents to terminate this Agreement
pursuant to Section 12(b).

 

26

--------------------------------------------------------------------------------



 

10.                               Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless each of the Agents, their respective affiliates
and their respective partners, members, directors, officers, employees and
agents and each person, if any, who controls the applicable Agent or any
affiliate within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act as follows:

 

(i)                                     against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or any amendment thereto), or the
omission or alleged omission therefrom of a material fact required to be stated
therein or necessary to make the statements therein not misleading, or arising
out of any untrue statement or alleged untrue statement of a material fact
included in any related Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

 

(ii)                                  against any and all loss, liability,
claim, damage and expense whatsoever, as incurred, joint or several, to the
extent of the aggregate amount paid in settlement of any litigation, or any
investigation or proceeding by any Governmental Authority, commenced or
threatened, or of any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission; provided that
(subject to Section 10(d) below) any such settlement is effected with the
written consent of the Company, which consent shall not unreasonably be delayed
or withheld; and

 

(iii)                               against any and all expense whatsoever, as
incurred (including the fees and disbursements of counsel), reasonably incurred
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any Governmental Authority, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission (whether or not a
party), to the extent that any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with the Agent Information (as defined below).

 

(b)                                 Agent Indemnification.  Each Agent agrees,
severally but not jointly, to indemnify and hold harmless the Company and its
directors and each officer of the Company who signed the Registration Statement,
and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in Section 10(a), as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto), the Prospectus (or any
amendment or supplement thereto) or any Issuer Free Writing Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with
information relating to such Agent and furnished to the Company in writing by
such Agent expressly for use

 

27

--------------------------------------------------------------------------------



 

therein.  The Company hereby acknowledges that the only information that the
Agents have furnished to the Company expressly for use in the Registration
Statement, the Prospectus or any Issuer Free Writing Prospectus (or any
amendment or supplement thereto) are the statements set forth in the seventh and
eighth paragraphs under the caption “Plan of Distribution” in the Prospectus
(the “Agent Information”).

 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 10 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 10, notify each such indemnifying party of the commencement of such
action, enclosing a copy of all papers served, but the omission so to notify
such indemnifying party will not relieve the indemnifying party from (i) any
liability that it might have to any indemnified party otherwise than under this
Section 10 and (ii) any liability that it may have to any indemnified party
under the foregoing provision of this Section 10 unless, and only to the extent
that, such omission results in the forfeiture of substantive rights or defenses
by the indemnifying party.  If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any other legal expenses except
as provided below and except for the reasonable and documented costs of
investigation subsequently incurred by the indemnified party in connection with
the defense.  The indemnified party will have the right to employ its own
counsel in any such action, but the fees, expenses and other charges of such
counsel will be at the expense of such indemnified party unless (1) the
employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (2) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (3) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action or counsel reasonably satisfactory to the indemnified
party, in each case, within a reasonable time after receiving notice of the
commencement of the action; in each of which cases the reasonable and documented
fees, disbursements and other charges of outside counsel will be at the expense
of the indemnifying party or parties.  It is understood that the indemnifying
party or parties shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the reasonable and
documented fees, disbursements and other charges of more than one separate firm
(plus local counsel) admitted to practice in such jurisdiction at any one time
for all such indemnified party or parties.  All such fees, disbursements and
other charges will be reimbursed by the indemnifying party promptly after the
indemnifying party receives a written invoice relating to the fees,
disbursements and other charges in reasonable detail.  An indemnifying party
will not, in any event, be liable for any settlement of any action or claim
effected without its written consent (which consent shall not be unreasonably
withheld,

 

28

--------------------------------------------------------------------------------



 

conditioned or delayed).  No indemnifying party shall, without the prior written
consent of each indemnified party (which consent shall not be unreasonably
conditioned, withheld or delayed), settle or compromise or consent to the entry
of any judgment in any pending or threatened claim, action or proceeding
relating to the matters contemplated by this Section 10 (whether or not any
indemnified party is a party thereto), unless such settlement, compromise or
consent (1) includes an express and unconditional release of each indemnified
party, in form and substance reasonably satisfactory to such indemnified party,
from all liability arising out of such litigation, investigation, proceeding or
claim and (2) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(d)                                 Settlement Without Consent if Failure to
Reimburse.  If an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for reasonable fees and expenses of counsel,
such indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 10(a)(ii) effected without its written consent if
(1) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (2) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (3) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 

(e)                                  Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this Section 10 is applicable in
accordance with its terms but for any reason is held to be unavailable or
insufficient from the Company or an Agent, the Company and such Agent will
contribute to the total losses, claims, liabilities, expenses and damages
(including any investigative, legal and other expenses reasonably incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted) to which the Company and the Agents may be
subject in such proportion as shall be appropriate to reflect the relative
benefits received by the Company on the one hand and the Agents on the other
hand.  The relative benefits received by the Company on the one hand and the
Agents on the other hand shall be deemed to be in the same proportion as the
total net proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by the
Agents from the sale of Placement Shares on behalf of the Company.  If, but only
if, the allocation provided by the foregoing sentence is not permitted by
applicable law, the allocation of contribution shall be made in such proportion
as is appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and such Agent, on the other hand, with respect to the statements or omission
that resulted in such loss, claim, liability, expense or damage, or action in
respect thereof, as well as any other relevant equitable considerations with
respect to such offering.  Such relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company or such Agent, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission.  The Company and each Agent agree that it
would not be just and equitable if contributions pursuant to this
Section 10(e) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein.  The amount paid or payable by an indemnified
party as a result of the loss,

 

29

--------------------------------------------------------------------------------



 

claim, liability, expense, or damage, or action in respect thereof, referred to
above in this Section 10(e) shall be deemed to include, for the purpose of this
Section 10(e), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim to the extent consistent with Section 10(c) hereof.  Notwithstanding
the foregoing provisions of this Section 10(e), no Agent shall be required to
contribute any amount in excess of the commissions received by such Agent under
this Agreement and no person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  For purposes of this Section 10(e), any person who controls
a party to this Agreement within the meaning of the Securities Act, any
affiliates of the Agents and any officers, directors, partners, employees or
agents of the Agents or any of its affiliates, will have the same rights to
contribution as that party, and each director of the Company and each officer of
the Company who signed the Registration Statement will have the same rights to
contribution as the Company, subject in each case to the provisions hereof.  Any
party entitled to contribution, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made under this Section 10(e), will notify any such party or parties from
whom contribution may be sought, but the omission to so notify will not relieve
that party or parties from whom contribution may be sought from any other
obligation it or they may have under this Section 10(e) except to the extent
that the failure to so notify such other party materially prejudiced the
substantive rights or defenses of the party from whom contribution is sought. 
Except for a settlement entered into pursuant to the last sentence of
Section 10(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 10(c) hereof. The Agents’ respective obligations to
contribute pursuant to this Section 10(e) are several in proportion to the
respective number of Placement Shares they have sold hereunder, and not joint.

 

11.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 10 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of any Agent,
any controlling persons, or the Company (or any of their respective officers,
directors, employees or controlling persons), (ii) delivery and acceptance of
the Placement Shares and payment therefor or (iii) any termination of this
Agreement.

 

12.                               Termination.

 

(a)                                 Subject to the provisions of this
Section 12, the term of this Agreement shall continue from the date of this
Agreement until the earlier to occur of (a) the third anniversary of the date of
this Agreement or (b) the date on which the Agents have sold the Maximum Amount
pursuant to this Agreement (the “Term”), unless earlier terminated by the
parties to this Agreement pursuant to this Section 12.

 

(b)                                 Each of the Agents may terminate this
Agreement prior to the end of the Term, with respect to its rights and
obligations under this Agreement, by notice to the Company, as hereinafter
specified at any time (1) if there has been, since the time of execution of this
Agreement or since the date as of which information is given in the Prospectus,
any change, or any development or event involving a prospective change, in the
condition, financial or

 

30

--------------------------------------------------------------------------------



 

otherwise, or in the business, properties, earnings, results of operations or
prospects of the Company and its Subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business, which individually or
in the aggregate, in the sole judgment of such Agent is material and adverse and
makes it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market shall have occurred and be continuing, (5) if a
major disruption of securities settlements or clearance services in the United
States shall have occurred and be continuing, or (6) if a banking moratorium has
been declared by either U.S. Federal or New York authorities.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 8 (Payment of Expenses), Section 10
(Indemnification and Contribution), Section 11 (Representations and Agreements
to Survive Delivery), Section 17 (Governing Law and Time; Waiver of Jury Trial)
and Section 18 (Consent to Jurisdiction) hereof shall remain in full force and
effect notwithstanding such termination.  If any Agent elects to terminate this
Agreement as provided in this Section 12(b), such Agent shall provide the
required notice as specified in Section 13 (Notices). For the avoidance of
doubt, the termination by one Agent of its rights and obligations under this
Agreement pursuant to this Section 12(b) shall not affect the rights and
obligations of the other Agents under this Agreement.

 

(c)                                  The Company shall have the right, by giving
ten (10) days’ notice as hereinafter specified to terminate this Agreement with
respect to one or more Agents in its sole discretion at any time after the date
of this Agreement.  Any such termination shall be without liability of any party
to any other relevant party except that the provisions of Section 8, Section 10,
Section 11, Section 17 and Section 18 hereof shall remain in full force and
effect notwithstanding such termination. For the avoidance of doubt, the
termination by the Company of this Agreement with respect to one Agent pursuant
to this Section 12(c) shall not affect the rights and obligations of the other
Agents under this Agreement.

 

(d)                                 Each of the Agents shall have the right, by
giving ten (10) days’ notice as hereinafter specified to terminate this
Agreement in its sole discretion at any time after the date of this Agreement. 
Any such termination shall be without liability of any party to any other
relevant party except that the provisions of Section 8, Section 10, Section 11,
Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination. For the avoidance of doubt, the termination by
one Agent of its rights and obligations under this Agreement pursuant to this
Section 12(d) shall not affect the rights and obligations of the other Agents
under this Agreement.

 

(e)                                  This Agreement shall remain in full force
and effect during the Term unless terminated pursuant to Sections 12(b), (c), or
(d) above or otherwise by mutual agreement

31

--------------------------------------------------------------------------------



 

of the parties; provided, however, that any such termination by mutual agreement
shall in all cases be deemed to provide that Section 8, Section 10, Section 11,
Section 17 and Section 18 shall remain in full force and effect.  Upon
termination of this Agreement, the Company shall not have any liability to an
Agent for any discount, commission or other compensation with respect to any
Placement Shares not otherwise sold by an Agent under this Agreement.

 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by the Agents or the Company, as
the case may be.  If such termination shall occur prior to the Settlement Date
for any sale of Placement Shares, such Placement Shares shall settle in
accordance with the provisions of this Agreement.

 

13.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified, and
if sent to the Agents, shall be delivered to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:

Capital Markets

Facsimile:

(212) 307-3730

 

 

and:

 

 

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:

General Counsel

Facsimile:

(212) 829-4708

 

 

and:

 

 

Canaccord Genuity LLC

99 High Street, Suite 1200

Boston, Massachusetts 02110

Attention:

General Counsel

 

 

and:

 

 

H.C. Wainwright & Co., LLC

 

430 Park Avenue

 

New York, New York 10022

 

Attention:

Head of Investment Banking

 

 

 

and:

 

 

 

Ladenburg Thalmann & Co. Inc.

 

277 Park Avenue, 26th Floor

 

New York, New York 10172

 

Attention:

Head of Investment Banking

 

 

 

with a copy to:

 

 

 

Covington & Burling LLP

New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention:

Donald Murray

Facsimile:

(646) 441-9101

 

and if to the Company, shall be delivered to:

 

Zynerba Pharmaceuticals, Inc.
80 W. Lancaster Avenue, Suite 300

Devon, Pennsylvania 19333
Attention:  Suzanne M. Hanlon

 

32

--------------------------------------------------------------------------------



 

with a copy to:

 

Pepper Hamilton LLP

3000 Two Logan Square

Philadelphia, PA 19103

Attention: Rachael M. Bushey, Esq.

Facsimile: (215) 981-4750

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose. 
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid).  For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

14.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and the Agents and their
respective successors and the parties referred to in Section 10 hereof. 
References to any of the parties contained in this Agreement shall be deemed to
include the successors and permitted assigns of such party.  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.  Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that an Agent may assign its
rights and obligations hereunder to an affiliate thereof without obtaining the
Company’s consent, so long as such affiliate is a registered broker dealer.

 

15.                               Adjustments for Stock Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any stock split or consolidation, stock
dividend or similar event effected with respect to the Placement Shares.

 

16.                               Entire Agreement; Amendment; Severability;
Waiver.  This Agreement (including all schedules and exhibits attached hereto
and Placement Notices issued pursuant hereto) constitutes the entire agreement
and supersedes all other prior and contemporaneous agreements and undertakings,
both written and oral, among the parties hereto with regard to the

 

33

--------------------------------------------------------------------------------



 

subject matter hereof.  Neither this Agreement nor any term hereof may be
amended except pursuant to a written instrument executed by the Company and each
Agent.  In the event that any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement. No implied waiver by a party shall arise in the
absence of a waiver in writing signed by such party. No failure or delay in
exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege
hereunder.

 

17.                               GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS.
SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

18.                               CONSENT TO JURISDICTION. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION
CONTEMPLATED HEREBY, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE
OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY MAILING A COPY THEREOF (CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT
UNDER THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND
SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW.

 

19.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the

 

34

--------------------------------------------------------------------------------



 

same instrument.  Delivery of an executed Agreement by one party to the other
may be made by facsimile or electronic transmission.

 

20.                               Construction.  The section and
exhibit headings herein are for convenience only and shall not affect the
construction hereof. References herein to any law, statute, ordinance, code,
regulation, rule or other requirement of any Governmental Authority shall be
deemed to refer to such law, statute, ordinance, code, regulation, rule or other
requirement of any Governmental Authority as amended, reenacted, supplemented or
superseded in whole or in part and in effect from time to time and also to all
rules and regulations promulgated thereunder.

 

21.                               Permitted Free Writing Prospectuses.  The
Company represents, warrants and agrees that, unless it obtains the prior
written consent of each of the Agents, and each of the Agents represents,
warrants and agrees that, unless they obtain the prior written consent of the
Company and the other Agents, it has not made and will not make any offer
relating to the Placement Shares that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission.  Any such free
writing prospectus consented to by the Agents or by the Company, as the case may
be, is hereinafter referred to as a “Permitted Free Writing Prospectus.”  The
Company represents and warrants that it has treated and agrees that it will
treat each Permitted Free Writing Prospectus as an “issuer free writing
prospectus,” as defined in Rule 433, and has complied and will comply with the
requirements of Rule 433 applicable to any Permitted Free Writing Prospectus,
including timely filing with the Commission where required, legending and record
keeping.  For the purposes of clarity, the parties hereto agree that all free
writing prospectuses, if any, listed in Exhibit 21 hereto are Permitted Free
Writing Prospectuses.

 

22.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

(a)                                 each Agent is acting solely as agent in
connection with the public offering of the Placement Shares and in connection
with each transaction contemplated by this Agreement and the process leading to
such transactions, and no fiduciary or advisory relationship between the Company
or any of its affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and the Agents, on the other
hand, has been or will be created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether or not any Agent has
advised or is advising the Company on other matters, and no Agent has any
obligation to the Company with respect to the transactions contemplated by this
Agreement except the obligations expressly set forth in this Agreement;

 

(b)                                 it is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

 

(c)                                  neither the Agents nor their respective
affiliates have provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated by this Agreement and it has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate;

 

(d)                                 it is aware that each Agent and its
respective affiliates are engaged in a broad range of transactions which may
involve interests that differ from those of the Company and such Agent and its
respective affiliates have no obligation to disclose such interests and

 

35

--------------------------------------------------------------------------------



 

transactions to the Company by virtue of any fiduciary, advisory or agency
relationship or otherwise; and

 

(e)                                  it waives, to the fullest extent permitted
by law, any claims it may have against an Agent or its affiliates for breach of
fiduciary duty or alleged breach of fiduciary duty in connection with the sale
of Placement Shares under this Agreement and agrees that such Agent and its
respective affiliates shall not have any liability (whether direct or indirect,
in contract, tort or otherwise) to it in respect of such a fiduciary duty claim
or to any person asserting a fiduciary duty claim on its behalf or in right of
it or the Company, employees or creditors of the Company.

 

23.                               Definitions.  As used in this Agreement, the
following terms have the respective meanings set forth below:

 

“Applicable Time” means (i) each Representation Date, (ii) the time of each sale
of any Placement Shares pursuant to this Agreement and (iii) each Settlement
Date.

 

“Governmental Authority” means (i) any federal, provincial, state, local,
municipal, national or international government or governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, court, tribunal, arbitrator or arbitral body
(public or private); (ii) any self-regulatory organization; or (iii) any
political subdivision of any of the foregoing.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act Regulations.

 

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act Regulations.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar

 

36

--------------------------------------------------------------------------------



 

materials prepared in connection with any offering, sale or private placement of
any Placement Shares by the Agents outside of the United States.

 

[Signature Page Follows]

 

37

--------------------------------------------------------------------------------



 

If the foregoing correctly sets forth the understanding between the Company and
each Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement among the Company and
the Agents.

 

 

Very truly yours,

 

 

 

ZYNERBA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Armando Anido

 

 

Name:

Armando Anido

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------



 

 

ACCEPTED as of the date first-above written:

 

 

 

 

 

CANTOR FITZGERALD & CO.

 

 

 

 

 

 

By:

/s/ Sage Kelly

 

 

Name: Sage Kelly

 

 

Title: Global Head of Investment Banking

 

 

 

CANACCORD GENUITY LLC

 

 

 

 

 

 

By:

/s/ Eugene Rozelman

 

 

Name: Eugene Rozelman

 

 

Title: Managing Director

 

 

 

H.C. WAINWRIGHT & CO., LLC

 

 

 

 

 

 

By:

/s/ Edward D. Silvera

 

 

Name: Edward D. Silvera

 

 

Title: Chief Operating Officer

 

 

 

LADENBURG THALMANN & CO. INC.

 

 

 

 

 

 

By:

/s/ David J. Strupp, Jr.

 

 

Name: David J. Strupp, Jr.

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------



 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

[Date]

 

[Designated Agent]

[Address] (the “Designated Agent”)

 

Attn: [                                       ]

 

Reference is made to the Sales Agreement among Zynerba Pharmaceuticals, Inc.
(the “Company”), Cantor Fitzgerald & Co., Canaccord Genuity LLC, H.C.
Wainwright & Co., LLC and Ladenburg Thalmann & Co. Inc. dated as of August 30,
2019. The Company confirms that all conditions to the delivery of this Placement
Notice are satisfied as of the date hereof.

 

Date of Delivery of Issuance Notice (determined pursuant to Section 3(b)(i)):

 

Issuance Amount (equal to the total Sales Price for such Placement Shares):

 

 

 

$

 

 

 

Number of Days in Selling Period:

 

 

 

 

 

First Date of Selling Period:

 

 

 

 

 

Last Date of Selling Period:

 

 

 

Settlement Date(s) if other than standard T+2 settlement:

 

--------------------------------------------------------------------------------

 

Minimum Price Limitation (in no event less than $1.00 without the prior written
consent of the Designated Agent, which consent may be withheld in the Designated
Agent’s sole discretion):               $             per share

 

Comments:

 

 

 

Zynerba Pharmaceuticals, Inc.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------



 

SCHEDULE 2

 

--------------------------------------------------------------------------------

 

Compensation

 

--------------------------------------------------------------------------------

 

The Company shall pay to the Designated Agent in cash, upon each sale of
Placement Shares pursuant to this Agreement, an amount up to 3.0% of the
aggregate gross proceeds from each sale of Placement Shares.

 

--------------------------------------------------------------------------------



 

SCHEDULE 3

 

--------------------------------------------------------------------------------

 

Notice Parties

 

--------------------------------------------------------------------------------

 

The Company

 

·      Armando Anido (aa@zynerba.com)

 

·      Terri B. Sebree (SeebreeT@zynerba.com)

 

·      Jim Fickenscher (FickenscherJ@zynerba.com)

 

·      Suzanne Hanlon (HanlonS@zynerba.com)

 

The Agents

 

·      Sameer Vasudev (svasudev@cantor.com)

 

·      CFControlledEquityOffering@cantor.com

 

·      ZYNEATM@cgf.com

 

·      ATM@hcwco.com

 

·      David Strupp (dstrupp@ladenburg.com)

 

·      Joseph Giovanniello (jgiovanniello@ladenburg.com)

 

·      Ken Brush (kbrush@ladenburg.com)

 

·      Eric Novotny (ENovotny@ladenburg.com)

 

--------------------------------------------------------------------------------



 

SCHEDULE 4

 

--------------------------------------------------------------------------------

 

Subsidiaries

 

Incorporated by reference to Exhibit 21.1 of the Company’s most recently filed
Form 10-K.

 

--------------------------------------------------------------------------------



 

Form of Representation Date Certificate Pursuant to Section 7(l)

 

The undersigned, the duly qualified and elected [·], of Zynerba
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), does hereby
certify in such capacity and on behalf of the Company, pursuant to
Section 7(l) of the Sales Agreement, dated August 30, 2019 (the “Sales
Agreement”), among the Company, Cantor Fitzgerald & Co., Canaccord Genuity LLC,
H.C. Wainwright & Co., LLC and Ladenburg Thalmann & Co. Inc., that to the
knowledge of the undersigned:

 

(i) The representations and warranties of the Company in Section 6 of the Sales
Agreement are true and correct on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof, except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; provided, however, that such
representations and warranties also shall be qualified by the disclosure
included or incorporated by reference in the Registration Statement and
Prospectus; and

 

(ii) The Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied pursuant to the Sales Agreement at or
prior to the date hereof.

 

Capitalized terms used herein without definition shall have the meanings given
to such terms in the Sales Agreement.

 

 

 

ZYNERBA PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date: [·]

 

--------------------------------------------------------------------------------



 

Exhibit 21

 

Permitted Free Writing Prospectus

 

None.

 

--------------------------------------------------------------------------------